DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/29/2021, with respect to the rejections of claims 1-6 have been fully considered and are persuasive.  The rejections of claims 1-6 have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 16-21 are allowed.
Regarding claims 1, 16, and 20, the prior art does not disclose or fairly suggest, either singly or in combination, the claim limitation of an element coupled to the slider which bends so as to conform along an outer edge of the shutter, in combination with the remaining claim limitations recited in claims 1, 16, and 20, respectively.
While the prior art does disclose a shutter with a bending element which is configured to bend so as to conform along an outer edge of the shutter during operation of the shutter (see, for example, belt driven shutters like that disclosed in U.S. Patent No. 5,534,961 to Dowe et al. Fig 1, items 13 and 21), however, the prior art does not disclose or render obvious such a device combined with a slider deployable from within the housing and coupled to the element, as called for in claims 1,16, and 20. Claims 1, 16, and 20 are therefore allowable over the prior art.
Claims 2-6, 17-19, and 21 are dependent on claims 1, 16, and 20, respectively, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	6/30/2021